       Case 2:20-cv-01189-DMC Document 64 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ROBINSON,                                    No. 2:20-CV-1189-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    KENNETH BRYANT,
15                        Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to the written
18   consent of all parties, this case is before the undersigned as the presiding judge for all purposes,
19   including entry of final judgment. See 28 U.S.C. § 636(c); see also ECF No. 25 (District Judge
20   order reassigning action). Pending before the Court is Plaintiff’s motion for leave to amend,
21   ECF No. 54, originally set for hearing on February 24, 2021, and subsequently ordered submitted
22   on the briefs without oral argument, see ECF No. 63.
23                  Defendant filed an opposition to Plaintiff’s motion for leave to amend on
24   February 10, 2021. See ECF No. 59. In reply, Plaintiff filed a document entitled “Notice of
25   Withdrawal of Motion for Leave to File Amended Complaint.” ECF No. 62. Plaintiff states that
26   he is withdrawing his motion “because he agrees with Defendant that this case should move past
27   the pleading stage. . . .” Id. at 1. On Plaintiff’s notice, the Clerk of the Court will be directed to
28   terminate Plaintiff’s motion for leave to amend as a pending matter on the Court’s docket. The
                                                       1
       Case 2:20-cv-01189-DMC Document 64 Filed 03/01/21 Page 2 of 2


 1   Court will also strike various amended complaints filed without leave of court or stipulation.

 2   Finally, because the case is now at issue with the filing of an answer to the original complaint,

 3   see ECF No. 48, the matter will be set for a scheduling conference.

 4                   Accordingly, IT IS HEREBY ORDERED that:

 5                   1.     Plaintiff’s motion for leave to amend, ECF No. 54, is withdrawn on

 6   Plaintiff’s notice;

 7                   2.     The Clerk of the Court is directed to terminate ECF No. 54 as a pending

 8   motion;

 9                   3.     The amended complaints at ECF Nos. 46 and 55 are stricken as having

10   been filed without leave of court or stipulation;

11                   4.     The matter is set for an initial scheduling conference on April 14, 2021, at

12   10:00 a.m., before the undersigned in Redding, California; and

13                   5.     The parties shall meet and confer and file a single joint scheduling

14   conference statement on or before April 7, 2021, such statement to address the matters outlined

15   in the Court’s June 26, 2020, order at ECF No. 6.

16

17   Dated: February 26, 2021
                                                             ____________________________________
18                                                           DENNIS M. COTA
19                                                           UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                         2
